141 F.3d 1175
2 Cal. Bankr. Ct. Rep. 39
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re FRED DITTER, Sandra Ditter, Debtors,Fred Ditter;  Sandra Ditter, Plaintiffs-Appellees,v.Harold Greenberg, individually and d/b/a The Law Firm ofHarold Greenberg;  Michael Damsky, Rosanne M.Guagenti;  Guagenti & Damsky,Defendants-Appellants.Fred Ditter, Sandra Ditter, Debtors,Harold Greenberg, individually and d/b/a The Law Firm ofHarold Greenberg;  Michael Damsky, Rosanne M.Guagenti;  Guagenti & Damsky, Appellants,v.Fred Ditter;  Sandra Ditter, Appellees.
Nos. 96-56787, 96-56795.D.C. No. CC-95-01954-VoMc.No. 96-56795.D.C. No. CC-95-01447VoMc.
United States Court of Appeals, Ninth Circuit.
Submitted March 3, 1998.Decided March 16, 1998.

Appeal from the Ninth Circuit Bankruptcy Appellate Panel Volinn, Ollason, McManus, Judges, Presiding.
Before BRUNETTI, THOMPSON, and T.G. NELSON, Circuit Judges.


1
ORDER*


2
The judgment of the Bankruptcy Appellate Panel is AFFIRMED for the reasons set forth in the memorandum of the Bankruptcy Appellate Panel filed on September 30, 1996.


3
IT IS SO ORDERED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3